Citation Nr: 0934256	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-30 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a right knee 
disability secondary to service-connected impairment of the 
left femur.

4.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for 
bilateral hearing loss and assigned an initial 10 percent 
rating, and denied entitlement to service connection for 
tinnitus, a low back disorder, and a right knee disorder.

The Board notes that the Veteran has stated he has scars on 
his back from an injury in service.  Additionally, during an 
August 2005 VA examination, the examiner noted a "small scar 
at the right lower part [of the Veteran's back] from shrapnel 
injury" and "a large thoracotomy scar on the right side."  
To the extent that this constitutes a claim for entitlement 
to service connection for scars resulting from shrapnel 
injuries and surgery for a service-connected pleural cavity 
injury, it is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to an initial disability rating in 
excess of 10 percent for service-connected bilateral hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Resolving all doubt in favor of the Veteran, tinnitus is 
etiologically related to active service. 

3.  A low back disability has not been shown to be causally 
or etiologically related to the Veteran's military service.

4.  A right knee disability has not been shown to be causally 
or etiologically related to a service-connected disorder.


CONCLUSIONS OF LAW

1.  Tinnitus has been shown to be etiologically related to 
active service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008). 

2.  A low back disability was not incurred in military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2008). 

3.  A right knee disability is not proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App.  183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008). 

Further, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the United States Court of Appeals for Veterans Claims 
(Court) held that, upon receipt of an application for a 
service connection claim, VA is required to review the 
evidence presented with the claim and to provide the claimant 
with notice of what evidence not previously provided will 
help substantiate his/her claim. See also 38 U.S.C.A. § 
5103(a);  38 C.F.R. § 3.159(b).  Specifically, VA must notify 
the claimant of what is required to establish service 
connection and that a disability rating and effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The Board finds that the predecisional notice letter dated in 
May 2005 substantially complied with the Veterans Claims 
Assistance Act (VCAA) notice requirements.  The letter 
informed the claimant of what evidence was required to 
substantiate the claims and of the claimant's and VA's 
respective duties for obtaining evidence.  He was asked to 
submit evidence and/or information in his possession to the 
RO.  While the above notice did not provide the claimant with 
notice of the type of evidence necessary to establish an 
effective date and disability rating for the disabilities on 
appeal in accordance with the Court's holding in Dingess, 
supra, the Board finds that the failure to provide this type 
of notice is harmless because the claim for service 
connection for tinnitus is being granted, and the 
preponderance of the evidence is against the appellant's 
claims for service connection for low back and right knee 
disabilities, and any questions as to the appropriate 
disability rating or effective date to be assigned to those 
claims are moot.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All service treatment records VA medical 
records and private medical records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the Veteran's 
claims.  

With respect to the issues on appeal, VA examinations were 
obtained in August 2005 and January 2008.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examinations obtained in this case are adequate, 
as they are predicated on a reading of the service, VA, and 
private medical records in the Veteran's claims file.  They 
considered all of the pertinent evidence of record, to 
include the Veteran's service and VA medical records and the 
statements of the appellant, and provided a complete 
rationale for the opinions stated, relying on and citing to 
the records reviewed.  There is adequate medical evidence of 
record to make a determination in this case.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).
Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended, effective from October 10, 2006; however, the new 
provisions require that service connection not be awarded on 
an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current 
level of disability.  71 Fed. Reg. 52,744-47 (Sept. 7, 2006). 
 Although the stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995), the new provisions amount to substantive changes to 
the manner in which 38 C.F.R. § 3.310 has been applied by VA 
in Allen-type cases since 1995.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the Veteran because it does not require the 
establishment of a baseline before an award of service 
connection may be made.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify."). 


I. Tinnitus

The Veteran seeks service connection for tinnitus, which he 
argues is a result of noise exposure during his period of 
active service.  As an initial matter, the Board finds that 
there is evidence of record which supports the Veteran's 
contentions of in-service noise exposure.  Specifically, the 
Veteran was a rifleman and served in combat during World War 
II, was wounded in battle, and received the Purple Heart with 
two Oak Leaf Clusters.  Additionally, the Veteran's written 
statements regarding his in-service noise exposure are 
credible and consistent with the circumstances of such 
service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
In view of the foregoing, the Board concludes that there is 
ample evidence in the record on appeal to show that the 
Veteran sustained acoustic trauma during active service.  

As noted, however, an injury or disease occurring in service 
is not enough; there must be chronic disability resulting 
from that injury or disease.  In this regard, an audiological 
examination was conducted in September 2005 wherein the VA 
examiner noted the Veteran's in-service noise exposure and 
opined that his bilateral hearing loss was likely related to 
his military service.  In regards to tinnitus, the examiner 
noted that the Veteran denied "significant" tinnitus, and 
the examiner did not make a diagnosis or render an opinion as 
to its potential etiology.

Nonetheless, the Board notes that in the November 2005 rating 
decision the RO granted the Veteran service connection for 
bilateral hearing loss based on the same claims of noise 
exposure that have been outlined above.  Moreover, the fact 
that the Veteran has been granted compensation for a service-
related hearing loss adds to the credibility of his 
contention that his tinnitus is related to service because 
"an associated hearing loss is usually present" with 
tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the 
Patient with Ear Problems.  Additionally, tinnitus may occur 
as a symptom of nearly all ear disorders including 
sensorineural or noise-induced hearing loss.  Id.  With 
regard to the latter, the Board notes the RO granted service 
connection for hearing loss because the record showed that it 
was noise-induced, i.e., a result of his exposure to acoustic 
trauma during service.  In this regard, the Board notes that 
"high frequency tinnitus usually accompanies [noise-induced] 
hearing loss."  The Merck Manual, Section 7, Cha. 85, Inner 
Ear. 

In summary, for the reasons and bases discussed above, the 
Board finds that the evidence for and against the claims of 
service connection for tinnitus are at least in approximate 
balance.  In other words, the Board finds that, based on this 
record, the Veteran currently has tinnitus which is likely 
the result of his noise exposure in service as it is the 
result of some other factor or factors.  

Accordingly, the Board will resolve the benefit of the doubt 
in favor of the Veteran in this case as the law requires and 
grant service connection for tinnitus.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  

II.  Low Back Disability

The Board notes that the Veteran has service-connected 
disabilities from 1946 related to injuries he sustained 
during World War II.  Specifically, the Veteran is service-
connected for residuals of a pleura cavity injury, impairment 
of his left femur, to include a left total knee replacement, 
and malaria.  In May 2005, the Veteran brought claims for 
service connection for an unspecified back condition and a 
secondary service connection claim for his right knee as a 
result of his service-connected left knee disability.  (The 
Board notes that the Veteran brought a claim for an 
"increased evaluation" for his "service-connected back 
condition."  As the Veteran is not service-connected for any 
back condition, it was treated by the RO as an original 
service connection for a low back disability.)  See Statement 
in Support of Claim dated in May 2005 and the November 2005 
Rating Decision.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a low back 
disability.  The Veteran's service treatment records are 
negative for any complaints, treatment, or diagnosis of a low 
back disability.  Moreover, the evidence of record does not 
show that the Veteran sought treatment for a low back 
disorder immediately after service or for many decades 
thereafter.  Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  

In addition to the lack of evidence showing that a low back 
disability manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis of a low back disability to the 
Veteran's active service.  In this regard, the Veteran was 
afforded VA examinations in August 2005 and January 2008.  
During the January 2005 examination, the examiner noted the 
Veteran's complaints of lower back pain and difficulty in 
bending and lifting objects.  The lumbosacral spine 
examination revealed a normal lumbar lordosis.  An X-ray of 
the Veteran's spine indicated degenerative disc disease.  A 
follow up VA examination in January 2008 led to a diagnosis 
of degenerative arthritis of the spine with limited motion 
with pain.  The VA examiner rendered an opinion that it was 
"not as likely as not" that the Veteran's spine condition 
was related to military service and stated that the rationale 
for the opinion was that the Veteran was 85 years old and 
that degenerative changes of his skeletal system were quite 
consistent with his age.

Therefore, the Board finds that there is no competent medical 
evidence in the record of a causal association or link 
between the post-service diagnosis of a low back disability 
and an established injury, disease, or event of service 
origin.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  The Board 
acknowledges that the Veteran is competent to give evidence 
about what he sees and feels.  For example, he is competent 
to report that he has had back pain since service.  However, 
the Veteran is not competent to give an opinion or diagnose a 
current disability as service related because he does not 
have the required medical expertise.  See Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
Board finds that service connection for a low back disability 
is not warranted. 38 U.S.C.A. §1110; 38 C.F.R. § 3.303.



III.  Right Knee Disability

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for a right 
knee disability secondary to his service-connected impairment 
of his left femur.  The Veteran's service treatment records 
are negative for any complaints, treatment, or diagnosis of a 
right knee disability.  Moreover, the evidence of record does 
not show that the Veteran sought treatment for a right knee 
disability immediately after service or for many decades 
thereafter if ever.  Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  

In addition to the lack of evidence showing that a right knee 
disability manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link any current diagnosis of a right knee disability to the 
Veteran's active service or to a service-connected disorder.   
In this regard, the Veteran was afforded a VA examination in 
August 2005.  During the August 2005 examination, the 
examiner noted the Veteran's complaints of right knee pain as 
well as evidence of swelling and effusion of the right knee 
along with crepitation with tenderness.  An X-ray of the 
Veteran's right knee revealed arthritis, whereby the VA 
examiner diagnosed right knee degenerative arthritis with 
slightly limited motion and opined that the Veteran's right 
knee disability was not likely related to his service-
connected left knee disability.

Therefore, the Board finds that there is no competent and 
credible medical evidence in the record of a causal 
association or link between the post-service diagnosis of 
arthritis in the Veteran's right knee and an established 
injury, disease, or event of service origin.  See Rabideau, 
supra.  The Board acknowledges that the Veteran is competent 
to give evidence about what he sees and feels.  For example, 
he is competent to report that he believes his right knee 
disability is related to his service-connected left knee 
disability.  However, the Veteran is not competent to give an 
opinion or diagnose a current disability as service related 
because he does not have the required medical expertise.  
Buchanan; supra; Espiritu, supra.  Therefore, the Board finds 
that service connection for a right knee disability secondary 
to a service-connected disability of the left knee is not 
warranted. 38 U.S.C.A. §1110; 38 C.F.R. § 3.303, 3.310.

In reaching the above conclusions, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
Veteran's claims, the doctrine is not for application.  See 
also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

1.  Entitlement to service connection for tinnitus is 
granted.

2.  Entitlement to service connection for a low back 
disability is denied.

3.  Entitlement to service connection for a right knee 
disability secondary to service-connected impairment of the 
left femur is denied.


REMAND

The Veteran is service-connected for bilateral hearing loss 
currently rated as 10 percent disabling.  The last 
audiological examination was conducted in September 2005 and 
is now four years old.  In November 2006, the Veteran 
submitted a statement indicating that he believed his hearing 
loss had gotten worse since his last examination and that he 
had been told by his VA audiologist that his hearing 
continued to diminish.  The Veteran's representative has also 
requested consideration be given to ordering a new 
audiological examination to determine the current severity of 
the Veteran's service-connected disability.  Generally, when 
a claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, in Martinak v. Nicholson, 21 Vet. App. 447 
(2007) the United States Court of  Appeals for Veterans 
Claims (Court) held that in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  Martinak, 21 Vet.  App. at 455.  A 
description of functional effects caused by the Veteran's 
hearing disability was not provided in the September 2005 
examination report.  Accordingly, this must be done on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA medical examination to determine the 
current severity of his service-connected 
bilateral hearing loss.  The claims 
folder must be provided to the examiner 
for review in connection with the 
examination.  In addition to providing 
audiometric findings, the examiner must 
fully describe the effect of the 
Veteran's hearing loss disability on his 
occupational functioning and his daily 
activities.  Any opinion offered must be 
supported by a clear rationale.

2.  After conducting any additional 
development deemed necessary, the RO 
should reconsider the Veteran's claim.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.

The case should then be returned to the Board, if in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


